1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   Jesus Flores,                                             CASE NO. 1:17-cv-01393 JLT
12                   Plaintiff,
                                                               ORDER (1) SETTING SETTLEMENT
13          v.                                                 CONFERENCE, (2) REQUIRING
14   City of Bakersfield,                                      PERSONAL ATTENDANCE BY CERTAIN
                                                               INDIVIDUALS, (3) REQUIRING
15                   Defendant,                                SETTLEMENT CONFERENCE
                                                               STATEMENT, AND (4) SCHEDULING PRE-
16                                                             CONFERENCE TELEPHONIC DISCUSSION
17
18
19          Magistrate Judge Jeremy D. Peterson will hold a settlement conference on February 7, 2019

20   at 10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare Street, Fresno, California, 93721.

21   The court expects that the parties will proceed with the settlement conference in good faith and

22   attempt to resolve all or part of the case. If any party believes that the settlement conference will not

23   be productive, that party shall so inform the court as far in advance of the settlement conference as

24   possible. Unless otherwise permitted in advance by the court, the following individuals must attend

25   the settlement conference in person: (1) all of the attorney(s) who will try the case; (2) the parties; and

26   (3) individuals with full authority to negotiate and settle the case, on any terms.

27           On or before February 5, 2019, prior to the settlement conference, each party must submit to

28   Judge Peterson’s chambers at jdporders@caed.uscourts.gov a confidential settlement conference

                                                          1
1    statement. These statements should neither be filed on the docket nor served on any other party. The

2    statements should be marked “CONFIDENTIAL” and should state the date and time of the

3    conference. The statements should not be lengthy but should include (1) a brief recitation of the facts;

4    (2) a discussion of the strengths and weaknesses of the case; (3) an itemized estimate (in dollars) of the

5    expected costs for further pretrial and trial matters; (4) an estimate of recovery (in dollars) should this

6    case proceed to trial; and (5) a candid statement of the party’s position on settlement, including a

7    history of settlement discussions, any current settlement offers (in dollars) from any party,

8    expectations for settlement discussions, and the amount (in dollars) that the party will accept to

9    settle; and (6) a list of the individuals who will be attending the settlement on the party’s behalf.

10            Failure to comply with this order may result in sanctions.

11
12
13   IT IS SO ORDERED.

14
15   Dated:      January 30, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
